Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
On page 2, the first usage of the acronym RBF needs to be spelled out.
On page 3, the first usage of the acronym RGB needs to be spelled out.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  The first usage of the acronym RGB in line 2 needs to be spelled out, and the first usage of RBF in line 6 needs to be spelled out.  
Claim 4 is objected to because of the following informalities:  The first usage of the acronym RGB in line 7 needs to be spelled out, and the first usage of RBF in line 11 needs to be spelled out.  
Claim 7 is objected to because of the following informalities:  The first usage of the acronym RGB in line 5 needs to be spelled out, and the first usage of RBF in line 9 needs to be spelled out.  
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent Claim 1 recites, “normalizing the water quality parameter sample and the RGB color parameter sample”, “fitting a non-linear curve formed by a RGB-water quality parameter by using a RBF neural network model”, “establishing a RGB-water quality parameter lightweight database by using the non-linear curve of the RGB-water quality parameter”, and “comparing the color RGB value with the lightweight database to obtain a water quality detection parameter of the water sample to be detected”. The limitations of “normalizing the water quality parameter sample and the RGB color parameter sample”, “fitting a non-linear curve formed by a RGB-water quality parameter by using a RBF neural network model”, “establishing a RGB-water quality parameter lightweight database by using the non-linear curve of the RGB-water quality parameter”, and “comparing the color RGB value with the lightweight database to obtain a water quality detection parameter of the water sample to be detected”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “normalizing” in the context of this claim encompasses the user manually normalizing the water quality parameters with respect to the RGB color parameters. Similarly, the limitation “fitting a non-linear curve formed by a RGB-water quality parameter by using a RBF neural network model”, as drafted, is 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements – “collecting a water quality parameter sample and a RGB color parameter sample”, “acquiring a color RGB value after a water sample to be detected reacts with a reagent”, and using a RBF neural network and a database in conjunction with the normalizing, fitting, establishing, and comparing steps.

Regarding the RBF neural network and database, the computer system is recited at a high-level of generality (i.e., as a generic computer system performing a generic computer function of mathematical calculations, i.e., the fitting, establishing, and comparing steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system to perform the receiving, calculating, and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer 
	Independent Claims 4 and 7 each recite the same method steps that are recited in Claim 1.  Independent Claim 4 further recites use of a device comprising a control processor and a memory, the memory storing an instruction executable by the at least one control processor, to perform the method steps.  This amounts to mere instructions to apply the exception using generic computer components, and does not render the abstract idea recited by the method steps patent eligible.  Similarly, independent Claim 7 further recites a computer readable storage medium that stores a computer-executable instruction to perform the method steps.  This also amounts to mere instructions to apply the exception using generic computer components, and does not render the abstract idea recited by the method steps patent eligible.  Therefore, independent Claims 4 and 7 are also not patent eligible.
Dependent claims 2-3, 5-6, and 8-9 are likewise also not patent eligible. The limitations of claims 2, 5, and 8 are directed to insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2106.04(d) and 2106.05(g)), and the limitations of claims 3, 6, and 9 are directed to the mathematical concepts judicial exception. Therefore there are no additional elements in claims 2 or 3 which are capable of integrating the exception into a practical application or are significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Adam (WO2015/038717) in view of Chen (CN106934835).
Regarding Claim 1, Adam teaches a method for detecting water quality based on color recognition (paragraphs [0009] and [0010]), comprising: collecting a water quality parameter sample, and a RGB color parameter sample (paragraph [0033], color changing indicators for glucose, ketone, urobilinogen, leucocytes, blood, pH, specific gravity, bilirubin, protein, and nitrites; and Table 2, reference color chart values); normalizing the water quality parameter sample and the RGB color parameter sample (paragraph [0060], “The software application also includes a reference table of R, G, and B values for the reference color scales 240 corresponding to different levels of each test as shown in Table 2”, and paragraph [0064], spectral curve for each color in the calibration chart is determined for color calibration, and RGB values of reagent pads for test samples are standardized into sRGB based on the calibration chart); fitting a non-linear curve formed by a RGB-water quality parameter (paragraph [0064], the regression model can have additional terms for non-linearity and interaction terms to improve regression accuracy); establishing a RGB-water quality parameter lightweight database by using the non-linear curve of the RGB-water quality parameter (Table 2 
Adam does not teach that the regression model is a RBF neural network model.  However, in the related art, Chen teaches use of an RBF neural network for color mapping of RGB color data (see Chen, Abstract).  It would have been obvious to one skilled in the art at the time of the invention to use an RBF neural network as taught in Chen in the system of Adam, in order to realize accurate color mapping (see Chen, Abstract).
Regarding Claim 2, Adam in view of Chen teaches everything that is claimed above with respect to Claim 1.  Adam further teaches in response to the water quality detection parameter exceeding a preset water quality threshold, sending an alarm message (paragraph [0053], diagnostic interpretation and recommendations for action; the recommendations for action are equated to the alarm message; the software can calculate an amount of chemicals needed to keep water quality within targeted range; the targeted range is equated to preset water quality threshold).
Regarding Claim 4, Adam teaches a device for detecting water quality based on color recognition, comprising at least one control processor and a memory for communicating with the at least one control processor, wherein the memory stores an instruction executable by the at least one control processor, and the instruction is executed by the at least one control processor, so that the at least one control processor is able to execute a method for detecting water quality based on color 
Regarding Claim 5, Adam in view of Chen teaches everything that is claimed above with respect to Claim 4.  Adam further teaches in response to the water quality detection parameter exceeding a preset water quality threshold, sending an alarm message (paragraph [0053], diagnostic interpretation and recommendations for action; 
Regarding Claim 7, Adam teaches a computer-readable storage medium, wherein the computer-readable storage medium stores a computer-executable instruction, and the computer-executable instruction is used for enabling a computer to execute a method for detecting water quality based on color recognition (paragraphs [0009] and [0010], and Fig. 2, smartphone 206) comprising: collecting a water quality parameter sample, and a RGB color parameter sample (paragraph [0033], color changing indicators for glucose, ketone, urobilinogen, leucocytes, blood, pH, specific gravity, bilirubin, protein, and nitrites; and Table 2, reference color chart values); normalizing the water quality parameter sample and the RGB color parameter sample (paragraph [0060], “The software application also includes a reference table of R, G, and B values for the reference color scales 240 corresponding to different levels of each test as shown in Table 2”, and paragraph [0064], spectral curve for each color in the calibration chart is determined for color calibration, and RGB values of reagent pads for test samples are standardized into sRGB based on the calibration chart); fitting a non-linear curve formed by a RGB-water quality parameter (paragraph [0064], the regression model can have additional terms for non-linearity and interaction terms to improve regression accuracy); establishing a RGB-water quality parameter lightweight database by using the non-linear curve of the RGB-water quality parameter (Table 2 and color calibration chart 220, paragraphs [0064]-[0065]); acquiring a color RGB value after a water sample to be detected reacts with a reagent (paragraph [0050]); and 
Regarding Claim 8, Adam in view of Chen teaches everything that is claimed above with respect to Claim 7.  Adam further teaches in response to the water quality detection parameter exceeding a preset water quality threshold, sending an alarm message (paragraph [0053], diagnostic interpretation and recommendations for action; the recommendations for action are equated to the alarm message; the software can calculate an amount of chemicals needed to keep water quality within targeted range; the targeted range is equated to preset water quality threshold).

Claims 3, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Adam in view of Chen in further view of Cai (CN109377490)
Regarding Claim 3, Adam in view of Chen teaches everything that is claimed above with respect to Claim 1.  Adam and Chen do not teach wherein the comparing the color RGB value with the lightweight database comprises 17WUYI-124-US-NPusing a minimum absolute value method for comparison.  However, in the related art, Cai teaches on page 3 use of absolute value and minimum distance to process RGB data corresponding to a water sample.  It would have been obvious to one skilled in the art at the time of the invention to use the absolute value calculations of Cai in the system of Adam and Chen in order provide a high precision, low cost method of water quality detection (see Cai, page 2).
Regarding Claim 6, Adam in view of Chen teaches everything that is claimed above with respect to Claim 4.  Adam and Chen do not teach wherein the comparing the color RGB value with the lightweight database comprises 17WUYI-124-US-NPusing a minimum absolute 
Regarding Claim 9, Adam in view of Chen teaches everything that is claimed above with respect to Claim 7.  Adam and Chen do not teach wherein the comparing the color RGB value with the lightweight database comprises 17WUYI-124-US-NPusing a minimum absolute value method for comparison.  However, in the related art, Cai teaches on page 3 use of absolute value and minimum distance to process RGB data corresponding to a water sample.  It would have been obvious to one skilled in the art at the time of the invention to use the absolute value calculations of Cai in the system of Adam and Chen in order provide a high precision, low cost method of water quality detection (see Cai, page 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863                                                                                                                                                                                                        

/NATALIE HULS/Primary Examiner, Art Unit 2863